EXHIBIT 10.9
 


August 10, 2011



Brad Knaack
5815 Mitchell St
Sioux City, IA 51111



RE:        Extension of Demand Note, dated April 15, 2011, issued by All Fuels &
Energy Company (the “Company”) in favor of Brad Knaack (“Payee”)


Dear Payee:


On April 15, 2011, the Company issued a note in the aggregate principal amount
of $5,000, of which $5,000 remains due and payable as of the date hereof
(“Principal Amount”), accruing interest at a rate of 10% per annum (“Note”). The
Note is due and payable upon demand. Payee hereby represents that Payee has not
demanded payment on the Note and the Note is not in default as of the date
hereof.


The Company now desires to extend the maturity date of the Note with the full
Principal Amount and all accrued and unpaid interest due and payable on
September 1, 2012 (the “Extension”), unless converted earlier per the terms of
the Note. In consideration for the Extension, the Company agrees to issue Payee
50,000 shares of the Company’s common stock, the receipt and sufficiency of
which is hereby acknowledged as sufficient consideration for the extension.


If you have any questions, please don’t hesitate to call me at 515.331.6509.


                                                                                    Very
truly yours,




/s/ DEAN E. SUKOWATEY

Dean E. Sukowatey

President All Fuels & Energy Company



AGREED AND ACCEPTED BY PAYEE:

 

 

/s/ BRAD KNAACK

 

Name:Brad Knaack